 In the Matter of CONSOLIDATED VIIIIrEE AIRCRAFT CORPORATION (FORTWORTH DIVISION)andINTERNATIONAL ASSOCIATION OF MACHINISTS,DISTRICTLODGE 776, AFLCase No. 16-R-1100.-Decided February 9, 1945Messrs. Raymond E. Buck, J. M. Hassler, David Arthur Gilmore,E. G. McKinney,andWalter S. Lindsey,of Fort Worth, Tex., forthe Company.Messrs. J. D. SmithandWilliam Sodd,of Fort Worth, Tex., forthe Union.Mr. Harry Nathanson,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon a petition duly filed by International Association of Machin-ists,District Lodge 776, AFL, herein called the Union, allegingthat a question affecting commerce had arisen concerning the repre-sentation of employees of Consolidated Vultee Aircraft Corporation(FortWorth Division), Fort-Worth, Texas, herein called the Com-pany, the National Labor Relations Board provided for an appropriate hearing upon due notice before John H. Garver, Trial Ex-aminer.Said hearing was held at Fort Worth, Texas, on January16, 1945.The Company and the Union appeared, participated, andwere afforded full opportunity to be heard, to examine and cross-examine witnesses, and to introduce evidence bearing upon the issues.The Trial Examiner's rulings made at the hearing are free fromprejudicial error and are hereby affirmed.All parties were affordedan opportunity to file briefs with the Board.Upon the entire record in the case, the Board makes the_following:_FINDINGS OF FACT1.THE BUSINESSOF THE COMPANYConsolidated Vultee Aircraft Corporation, a Delaware corporation,operates a plant at Fort Worth, Texas, known as the Fort Worth60 N. L. R. B, No. 101.525 526DECISIONS OF NATIONAL LABOR RELATIONS BOARDDivision, at which it is engaged in the manufacture of airplanes_Annually, the Fort Worth Divisionuses, raw materials, valued in-excess of$500,000, of which more than 50 percent is shipped frompoints outside the Stateof Texas.The Fort Worth Division annually-produces airplanes valued in excess of $1,000,000, substantially all of:which are transported to points outside the State of Texas.The Company admits that, at its Fort Worth Division, it is engaged-in commercewithin the meaning of the National Labor Relations Act..II.THE ORGANIZATION INVOLVEDInternational Association of Machinists, District Lodge 776, is alabor organization affiliated.with the American Federation of Labor,,admitting to membership employees of the Company.iir.THEQUESTION CONCERNING REPRESENTATIONThe Company has refused to grant recognition to the Union as theexclusive bargaining representative of certain of its employees untilthe Union has been certified by the Board in an appropriate unit.A statement of a Field Examiner, introduced into evidence at thehearing, indicates that the Union represents a substantial number of-employees in the unit hereinafter found appropriate.'We find that a question affecting commerce has arisen concerningthe representation of employees of the Company, within the meaningof Section 9 (c) and Section 2 (6), and, (7) of the Act.IV. THE APPROPRIATE UNITThe Union seeks a unit of all timekeepers, time checkers,, and timeclerks 2 employed at the Company's Fort Worth-Division, includinggroup leaders, but excluding confidential clerks, the accounting super-Visor, accounting section heads,3 and all other supervisory employees.4Opposing the unit sought, the Company contends that timekeepersoccupy a fiduciary or confidential relationship to management andperform managerial functions. It also asserts that, in any event.group leaders should be excluded from the unit.'The Field Examiner reported that the Union submitted 134 authorization cards, 93 ofwhich bore names appearing on the Company's pay roll for the period ending October 29,1944, containing the names of 184 employees in the unit alleged by the Union to beappropriate.2It appears that the Company does not have,employees classified as time checkers andtime clerks.The Company's timekeepers are classified"Timekeepers A," and "TimekeepersB," according to the job classifications of the "Southern California Aircraft Industry "S There does not appear to be any confidential clerks.' The Union designates the accounting supervisor and accounting section heads as chiefand assistant chief timekeepers. CONSOLIDATED VULTEE AIRCRAFT CORPORATION527In substance,the duties of timekeepers are concerned with compilinginformation relating to the attendance at work and hours of employ-ment of the FortWorthDivision production and maintenance, em-ployees.In pursuance of these duties,the timekeepers distribute,collect, sort,group, and examine time cards, record labor time spenton each job on tabulated time cards,and distribute pay checks.The Company's contention that the timekeepers occupy a fiduciaryor confidential relationship to management and perform managerialfunctions is not supported by the record.They do not fix rates orwages, assign employees to specific jobs, or direct their work.Nordo they make any report or recommendation relating to the quantityor quality of an employee's work. The record is clear that they do nothave access to information pertaining directly to the Company's laborrelations.Moreover,the record discloses that timekeepers are notcharged with any administrative discretion and that they are notentrusted with any degree of managerial authority.Accordingly, wefind that a unit consisting of timekeepers is appropriate for the pur-poses of collective bargaining.The Company's timekeeping section is under the supervision of theaccounting supervisor.Immediately below the accounting super-visor in authority are the accounting section heads,and beneath them,in turn, are the group leaders.Each group leader is in charge ofapproximately 15 to 20 timekeepers.The group leaders are paidbiweekly and earn more than timekeepers who are hourly paid em-ployees.Group leaders assign work to timekeepers,inspect theirreports, reassign them in cases of absenteeism,and generally super-vise them.They do not perform any timekeeping work.They haveauthority effectively to recommend discharge and promotion as aregular part of their duties,and the Company requires them to wearred buttons to indicate that they are supervisory employees.Accord-ingly, we shall exclude them.-We find that all timekeepers employed at the Company's Fort WorthDivision,excluding the accounting supervisor,accounting sectionheads, group leaders, and all other supervisory employees with author-ity to hire,promote, discharge,discipline,or otherwise effect changesin the status of employees,or effectively recommend such action, con-stitute a unit appropriate for the purposes of collective bargainingwithin the meaning of Section 9 (b) of the Act.V.THE DETERMINATION OF REPRESENTATIVESWe shall direct that the, question concerning representation whichhas arisen be resolved by means of an election by secret ballot amongthe employees in the appropriate unit who were employed during 528,DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe pay-roll period immediately preceding the date of the Directionof Election herein, subject to the limitations and additions set forthin the Direction.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9, (c) of the National Labor Relations Act,and pursuant to Article III, Section 9, of National Labor RelationsBoardRules andRegulations-Series 3, asamended, it is herebyDIRECTED that, as part of the investigation to ascertainrepresenta-tives for the purposes of collective bargaining with Consolidated Vul-tee Aircraft Corporation (Fort Worth Division), Fort Worth, Texas,an election by secret ballot shall be conducted as early as possible, butnot later than thirty (30) days from the date of this Direction, underthe direction and supervision of the Regional Director for the Six-teenth Region, acting in this matter as agent for the National LaborRelations Board, and subject to Article III, Sections 10 and 11, ofsaid Rules and Regulations, among the .employees in the unit foundappropriate in Section IV, above, who were employed during the pay-roll period immediately preceding the date of this Direction, includingemployees who did not work during said pay-roll period because theywere ill or on vacation or temporarily laid off, and including employeesin the armed forces of the United States who present themselves inperson at the polls, but excluding any who have since quit or beendischargedfor cause,and have not been rehired or reinstated priorto, the date of the election, to determine whether or not they desireto be represented by International Association of Machinists, DistrictLodge 776, AFL, for the purposes of collective bargaining.